                                                                                    U.S. DISTRICT COURT
                                                                                NORTHERN DISTRICT OF TEXAS
                                                                                              FILED
                        IN THE UNITED STATES DISTRICT OURT
                             NORTHERN DISTRICT OF TEXAS                                FEB 2 1 2019
                                 FORT WORTH DIVISION

RONNIE YOUNG, INDIVIDUALLY AND                      §                            CLERK, U.S. DISTRICT COURT
                                                                                    By_ _.,.,___ _ __
ON BEHALF OF ALL OTHERS                             §
                                                                                              Deputy
SIMILARLY SITUATED,                                 §
                                                    §
                Plaintiff,                          §
                                                    §
vs.                                                 §    NO. 4:18-CV-475-A
                                                    §
PROCOLLECT,         INC., ET AL.,                   §
                                                    §
                Defendants.                         §


                              MEMORANDUM OPINION AND ORDER

        Came on for consideration the motion of defendant,

                          1
ProCollect Inc.,              for summary judgment. The court, having

considered the motion, the response of plaintiff, Ronnie Young,

the reply, the record, and applicable authorities, finds that the

motion should be granted.

                                                   I.

                                      Plaintiff's Claims

        On June 11, 2018, plaintiff filed his complaint in this

action. Doc.' 1. In it, plaintiff alleges that defendant is a

debt collector as defined in the Fair Debt Collection Practices

Act,    15 U.S.C.       §§    1692-1692p ("FDCPA").              Id. ~ 7. Defendant was

retained to collect a debt on behalf of the Center of Assisted




        'The court notes that plaintiff named "John Does 1-25" as additional defendants. The cowt does
not consider, however, that such unidentified persons are parties to this action.

       2
        The "Doc.     "reference is to the number of the item on the docket in this action.
Reproduction ("creditor"). Id., ' ' 21-24. On or around July 4,

2017, plaintiff received a collection letter from defendant

offering to settle the debt for half the balance owed. Id.,

' ' 26-27. The letter showed that plaintiff's balance on the

account was $0.00, but then attempted to collect $7.50. Id.,

'28.

         Plaintiff alleges that defendant violated the FDCPA and

seeks to recover statutory and actual damages, reasonable

attorney's fees and expenses. 3

                                                       II.

                                       Grounds of the Motion

         Defendant urges two grounds in support of its motion. First,

the FDCPA does not apply to the conduct at issue in this case,

which occurred after the debt was paid. And, second, defendant is

entitled to the bona fide error defense under 15 U.S.C.

§   1692k(c). Doc. 21 at 2.

                                                      III.

                                 summary Judgment Principles

         Rule 56(a) of the Federal Rules of Civil Procedure provides

that the court shall grant summary judgment on a claim or defense

if there is no genuine dispute as to any material fact and the


        3
          Plaintiff filed the action as a class action, but failed to timely file a motion for class certification.
The court denied plaintiff's motion to extend the time for seeking class certification. Accordingly, the
class allegations are no longer pmi of the action. Doc. 19.

                                                        2
movant is entitled to judgment as a matter of law.          Fed. R. Civ.

P. 56(a); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247

(1986).     The movant bears the initial burden of pointing out to

the court that there is no genuine dispute as to any material

fact.     Celotex Corp. v. Catrett, 477 U.S. 317, 323, 325 (1986).

The movant can discharge this burden by pointing out the absence

of evidence supporting one or more essential elements of the

nonmoving party's claim,         "since a complete failure of proof

concerning an essential element of the nonmoving party's case

necessarily renders all other facts immaterial."          Id. at 323.

Once the movant has carried its burden under Rule 56(a), the

nonmoving party must identify evidence in the record that creates

a genuine dispute as to each of the challenged elements of its

case.     Id. at 324; see also Fed. R. Civ. P. 56 (c)     ("A party

asserting that a fact               is genuinely disputed must support

the assertion by               citing to particular parts of materials in

the record          ." )   .   If the evidence identified could not lead

a rational trier of fact to find in favor of the nonmoving party

as to each essential element of the nonmoving party's case, there

is no genuine dispute for trial and summary judgment is

appropriate.     Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 597 (1986).          In Mississippi Prot. & Advocacy

Sys., Inc. v .. Cotten, the Fifth Circuit explained:


                                        3
        Where the record, including affidavits,
        interrogatories, admissions, and depositions could not,
        as a whole, lead a rational trier of fact to find for
        the nonmoving party, there is no issue for trial.

929 F.2d 1054, 1058 (5th Cir. 1991).

        The standard for granting a motion for summary judgment is

the same as the standard for rendering judgment as a matter of

law.'       Celotex Coro., 477 U.S. at 323.                    If the record taken as a

whole could not lead a rational trier of fact to find for the

non-moving party, there is no genuine issue for trial.

Matsushita, 475 U.S. at 597; see also Mississippi Prot. &

Advocacy Sys., 929 F.2d at 1058.

                                                 IV.

               Facts Established by Summary Judgment Evidence

        The following facts are established by the record:

        Defendant was hired by creditor to collect a past due amount

of $75.00 owed by plaintiff for services rendered by creditor.

Doc. 23 at APX-003. On March 15, 2017, defendant received a

letter from plaintiff disputing the debt. In response, defendant

sent a verification letter to plaintiff including a copy of the

patient statement reflecting the $75.00 owed by plaintiff to

creditor. Id. at APX-003,                -024 to -026. Defendant changed its



        4
          ln Boeing Co. v. Shipman, 411F.2d365, 374-75 (5th Cir. 1969) (en bane), the Fifth Circuit
explained the standard to be applied in determining whether the comt should enter judgment on motions
for directed verdict or for judgment notwithstanding the verdict.

                                                  4
reporting of the debt to "in dispute." Id. at APX-003,          -014. On

May 31, 2019, defendant received and processed a payment in the

amount of $75.00 from plaintiff. Id. at APX-003,       -015. Defendant

moved the account into the "paid in full" category. Id. at APX-

003,   -009,   -015.

       On June 26, 2017, plaintiff's spouse contacted defendant by

phone to seek proof of payment. Doc. 23 at APX-003. The employee

who took the call obtained the spouse's email address and emailed

a "paid in full" letter addressed to plaintiff to the email

address provided. Id. & -015 to -016,     -028 to -029. During the

process of taking the call and generating the letter, the

employee moved the account from the "paid in full" category to

the "information request return" category, and neglected to

return the account to the "paid in full" category, which had the

effect of causing defendant's records to show that the account

was active again.      Id. at APX-003 to -004,   -015 to -016. On July

4, 2017, defendant's system sent a settlement offer letter on the

account as a result of it being listed in the wrong category. The

letter reflected that the account had a $0.00 balance but listed

a collection fee of $7.50 as due. Id. at APX-004,       -031.

       On July 7, 2017, defendant received a letter from a third-

party service, ConsumerDirect, stating that plaintiff believed

that the account was being incorrectly reported, since he had


                                    5
                                      5
paid the debt in full.                    Doc. 23 at APX-004,             -034. In response, on

July 10, 2017, defendant sent another •paid in full" letter to

plaintiff. Id. at APX-004,                    -016,       -036. On July 11 and 19, 2017,

plaintiff's spouse called defendant to complain about the July 4

letter. Id. at APX-004,                   -016. A supervisor explained that the

account was paid in full,                   that no balance existed, and that the

account would be deleted. Id. at APX-004. The supervisor placed

the account in the "SDF" category, meaning "settlement delete.•

Id. at APX-004,            -016. Defendant sent yet another paid in full

letter to plaintiff. Id. at APX-004,                           -039.

        Before the July 19, 2017 conversation with plaintiff's

spouse, plaintiff initiated complaints with the Better Business

Bureau and the Consumer Finance Protection Bureau ("CFPB"). Doc.

23 at APX-004. Defendant responded to both complaints, explaining

that the July 4 letter had been sent in error. Id. at APX-004,                                               -

041,    -044 to -047.

        On July 20, 2017, plaintiff's spouse called defendant again

to confirm that the account was paid in full and deleted with

credit reporting agencies. Id. at APX-004,                               -018. On November 27,

2017, plaintiff initiated another CFPB complaint seeking to have




         'The declaration says the letter was received July l 0, but the letter and fax transmission sheet
reflect a date of July 7. The date is not material.

                                                      6
the account deleted.' Id. at APX-005,                      -018 to -019,          -049 to -051.

Defendant again confirmed that the account had been paid in full

and on June 1, 2017, had been reported to the credit reporting

agencies as deleted. Id. On November 27, 2017, defendant sent

another "paid in full" letter to plaintiff. Id. at APX-005,                                    -054.

        Defendant has a procedure in place to prevent the generation

of collection letters after an account has been paid. Doc. 23 at

APX-005. Its personnel are trained and tested to make sure they

understand how the system works. Id. at APX-005 to -006. The

generation of the July 4, 2017 letter was the result of a mistake

by an employee. Id. at APX-003 to -004. The error was an

extremely uncommon occurrence. Id. at APX-006.

                                                 v.
                                             Analysis

        The law is clear that once a consumer has paid a debt in

full,       there is no debt as defined in the FDCPA and the FDCPA does

not apply to post-collection activities. See, e.g., Huffman v. BC

Servs.,       Inc., No. 16-CV-02431-KLM, 2017 WL 2537106, at *3                             (D.

Colo. June 9, 2017); Narog v. Certegy Check Servs., Inc., 759 F.

Supp. 2d 1189, 1193             (N.D. Cal. 2011); Winter v. I.C. Sys., Inc.,

543 F. Supp. 2d 1210, 1213-14 (S.D. Cal. 2008); Posso v. ASTA


        6
        The complaint recited that plaintiff had sent a check to pay off the account; the check was
cashed on May 23; and, as of June 26, 2017, the account had not been removed or updated. Doc. 23 at
APX-049.

                                                  7
Funding Inc., No. 07 C 4024, 2007 WL 3374400, at *3     (N.D. Ill.

Nov. 9, 2007). Here, as in those cases, plaintiff paid his debt

in full and defendant properly noted that the debt was paid and

so reported it. The July 7 letter was an obvious mistake and not

an attempt to collect the debt, which had been paid in full. And,

indeed, plaintiff was notified on multiple occasions that such

was the case.

     Plaintiff argues that his case is like that of Fetters v.

Paragon Way, Inc., No. 1:10-CV-00904, 2010 WL 5174989 (M.D. Pa.

Dec. 15, 2010).    In Fetters, although the plaintiff paid the debt,

the debt collector did not correctly reflect that payment had

been made and continued to report the account to credit bureaus

as an open collection account. As a result, the plaintiff was

unable to obtain a mortgage loan. 2010 WL 5174989, at *1.

Plaintiff's case is nothing like Fetters.

     Even if the FDCPA applied, and it does not, defendant is

entitled to the bona fide error defense. That is, a debt

collector may not be held liable if the debt collector shows by a

preponderance of the evidence that the violation was not

intentional and resulted from a bona fide error notwithstanding

the maintenance of procedures reasonably adopted to avoid such

error. 15 U.S.C.   §   1692k(c). See Owen v. I.C. Sys., Inc., 629

F.3d 1263   (11th Cir. 2011); Russell v. Equifax A.R.S., 74 F.3d 30


                                    8
 (2d Cir. 1996). In response, plaintiff simply argues that whether

defendant is entitled to the bona fide error defense is a fact

question. 7 Doc. 28 at 15-16. He has not, however, come forward

with any summary judgment evidence to rebut the declaration

supporting defendant's motion. Defendant has met its burden of

establishing the defense and is entitled to judgment. See Puglisi

v. Debt Recovery Solutions, LLC, 822 F. Supp. 2d 218                                     (E.D.N.Y.

2011) (granting summary judgment as to bona fide error defense);

Frye v. Bowman, Heintz, Boscia & Vician, P.C., 193 F. Supp. 2d

1070        (S.D. Ind. 2002) (same).

        Finally, defendant seeks an award of attorney's fees against

plaintiff pursuant to 15 U.S.C,                      §   1692k(a) (3) and against

plaintiff and his attorneys pursuant to 28 U.S.C.                                  §   1927. The

court notes that this relief was sought in defendant's answer to

the complaint. Doc. 12. Despite his protestations to the

contrary, plaintiff has long known of the defenses to his claims,

yet persisted in prosecuting this action. Nevertheless, defendant

offers no proof that plaintiff brought this action in bad faith

and for the purpose of harassment. Nor does it show that

plaintiff's attorneys vexatiously multiplied the proceedings.

Accordingly, the request for attorney's fees will be denied.



        7
          The response is obviously boilerplate copied from another brief. Doc. 28 at 16 (referring to the
plaintiff as "Mr. Garcia.")

                                                     9
                                  VI.

                                 Order

     The court ORDERS that defendant's motion for summary

judgment be, and is hereby, granted, and plaintiff take nothing

on his claims against defendant.

     The court further ORDERS that ·the request for an award of

attorney's fees be, and is hereby, denied.

     SIGNED February 21, 2019.




                                 \;




                                      10
